FILED
                           NOT FOR PUBLICATION                              MAY 06 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 06-50677

              Plaintiff - Appellee,              D.C. No. CR-04-00415-PA-04

  v.
                                                 MEMORANDUM *
FERNANDO CAZARES, a/k/a
“SNEAKY”,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 06-50678

              Plaintiff - Appellee,              D.C. No. CR-04-00415-PA-2

  v.

GILBERT SALDANA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 06-50679

              Plaintiff - Appellee,              D.C. No. CR-04-00415-PA-01



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

ALEJANDRO MARTINEZ,

                Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 07-50037

                Plaintiff - Appellee,            D.C. No. CR-04-00415-PA-05

  v.
                                                 MEMORANDUM *
PORFIRIO AVILA, a/k/a Dreamer,

                Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Percy Anderson, District Judge, Presiding

                        Argued and Submitted October 11, 2012
                                 Pasadena, California

Before: PREGERSON and W. FLETCHER, Circuit Judges, and PIERSOL, Senior
District Judge.**

       A jury convicted defendants Alejandro Martinez, Gilbert Saldaña, Porfirio

Avila, and Fernando Cazares of violating 18 U.S.C. § 241 by conspiring to “injure,


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
oppress, threaten, or intimidate” African Americans in the Highland Park

neighborhood of Los Angeles. The jury also convicted Saldaña, Avila, and

Cazares of killing Kenneth Wilson in violation of 18 U.S.C. § 245(b).

      The evidence at trial included statements that Saldaña gave to the police.

Neither party disputes that Saldaña was not told his Miranda rights before, during,

or after his interview on May 6, 1999. The disputed issue is whether he was in

custody when he made his statements.

      The district court denied Saldaña’s motion to suppress his statements, but it

made no factual findings regarding whether Saldaña was in custody. “When

factual issues are involved in deciding a motion, the court must state its essential

findings on the record.” Fed. R. Crim. P. 12(d). We reverse the denial of

Saldaña’s motion to suppress and “remand with instructions to the district court to

make essential factual findings explaining the basis for its decision.” United States

v. Wright, 625 F.3d 583, 604 (9th Cir. 2010).

      The denial of Saldaña’s motion to suppress is REVERSED and

REMANDED to the district court for fact finding on whether Saldaña was in

custody when he made his statements to the police. We defer submission of the

rest of the appeal pending the district court’s fact finding.